Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 16, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a senior laboratory technician in the dietetics laboratory at La Guardia Community College in New York City. As a result of the closing of the laboratory due to unsanitary conditions, claimant was given a job performing *742clerical duties while her employer sought to place her in another job within the same classification. She subsequently declined a number of jobs offered to her and ultimately entered into an agreement with her employer under which she voluntarily resigned from her position. Inasmuch as claimant concedes that she entered into an agreement with her employer to buy out her position and resigned from her position in accordance with this agreement, substantial evidence supports the Board’s decision that claimant voluntarily left her employment without good cause. Accordingly, the Board’s decision must be upheld.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.